*770MEMORANDUM **
Following proceedings conducted in ab-sentia on August 8, 1996, an immigration judge ordered Miguel Angel Peralta-Salas, a native and citizen of Guatemala, deported. The immigration judge denied Peral-ta-Salas’ motions to reopen and reconsider. Peralta-Salas now petitions pro se for review of the Board of Immigration Appeals order dismissing his appeal from the order denying his motion to reconsider. We affirm.
Although Peralta-Salas argued to the immigration judge that he did not receive a notice to appear before an immigration judge, he now concedes that he signed and acknowledged receipt of the order to show cause to appear.
Peralta-Salas’ assertions in this petition for review regarding his representation by an “attorney impos[t]er” do not appear to be the same assertions regarding ineffective assistance of counsel raised before the Board of Immigration Appeals. However, to the extent Peralta-Salas does raise in this petition for review exhausted claims of ineffective assistance of counsel, the Board did not abuse its discretion in concluding that Peralta-Salas did not make a sufficient showing to reopen his case. Castillo-Perez v. INS, 212 F.3d 518, 525-26 (9th Cir.2000) (BIA does not abuse its discretion by denying motion to reopen based on ineffective assistance of counsel where petitioner does not comply with requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and ineffective assistance of counsel is not plain on the face of the administrative record).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.